Citation Nr: 9906342	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-45 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, including traumatic arthritis, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service from January 1959 to January 
1963.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi which denied an increased 
rating in excess of 10 percent for a right knee disability, 
status post arthrotomy, medial and lateral aspects of the 
right knee with traumatic arthritis.  The Board remanded the 
case in May 1998 for additional development; the RO has now 
returned the case to the Board for appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case in May 1998 because the 
appellant had requested a personal hearing at the RO in the 
VA Form 9, Appeal to the Board, that he submitted in October 
1996.  That remand directed the RO to contact the appellant 
and ask him if he still desired to have a personal hearing 
held at the RO.  

As correctly noted by the appellant's representative in his 
December 1998 informal presentation to the Board, the RO 
never made a clear statement to the appellant that he was 
being offered the opportunity to have a personal hearing at 
the RO.  While the October 1998 Supplemental Statement of the 
Case (SSOC) did refer to the inclusion of another VA Form 9 
constituting its "contact with the appellant" in compliance 
with the instructions in the May 1998 remand, the Board found 
that action to be unclear and inadequate notice to the 
appellant.  A letter was sent by the Board to the appellant 
specifically asking whether he wanted a personal hearing at 
the RO in front of a hearing officer.  The appellant promptly 
replied and stated that he did want such a hearing.  
Therefore, given the guidance offered by the Court in 
Stegall, the case must again be remanded. 

The Board notes that the RO received a written statement from 
the appellant in October 1998 after the SSOC had been issued.  
As the case is otherwise in need of development, this 
statement can now be reviewed by the RO.  See 38 C.F.R. 
§ 19.37.

In order to accomplish the necessary development with respect 
to the appellant's claim for a rating in excess of 10 percent 
for the right knee disability, including traumatic arthritis, 
and to ensure compliance with due process requirements, this 
case is REMANDED for the following development:  

1.  The appellant should be scheduled for 
a personal hearing at the RO before the 
Hearing Officer.

2.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim of 
entitlement to an increased rating, with 
consideration of all applicable 
precedential opinions, laws, regulations 
and Diagnostic Codes.  

3.  If the appellant's claim for an 
increased disability evaluation remains 
denied, the RO should then consider 
whether the case should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.  The 
determination reached should be fully 
explained.

When this development has been completed, and if the benefits 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with applicable appellate procedures, including issuance of a 
supplemental statement of the case.  It is requested that the 
supplemental statement of the case specifically set forth the 
reasons and bases for the decision. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action by the 
appellant is required until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


